t c summary opinion united_states tax_court audrey a carlisle petitioner v commissioner of internal revenue respondent docket no 7562-00s filed date audrey a carlisle pro_se nquyen-hong k hoang for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for her son and whether petitioner is entitled to an earned_income_credit at the time the petition was filed petitioner lived in fullerton california petitioner has a minor son corey lewis corey born on date on date annjeannette lee white ms white was appointed guardian of corey and received letters of guardianship from the orange county superior court from january through may of petitioner and corey lived with ms white her husband albert white mr white and their adult son clarence white clarence collectively the whites in a 2-bedroom apartment in anaheim california anaheim apartment the apartment also had a kitchen dining living room and backyard petitioner paid dollar_figure in cash directly to ms white as her monthly contribution towards rent utilities and food the anaheim apartment lease was in mr and ms white’s names with a monthly rent of dollar_figure ms white did the grocery shopping and cooking for the household ms white also purchased all of corey’s clothing during the year in issue in june petitioner moved to a 1-bedroom apartment in buena park california corey remained with the whites at the anaheim apartment petitioner visited corey and the whites at the anaheim apartment often at that time corey was enrolled in stoddard elementary_school in anaheim all report cards were signed by ms white as corey’s parent or legal guardian the whites and corey moved to rouses point new york in date to be with ms white’s sister who was diagnosed with cancer corey was enrolled into rouses point elementary_school on date after corey and the whites moved to rouses point petitioner sent approximately dollar_figure per month for corey’s support corey wrote petitioner often and informed petitioner of items he wanted or needed eg ice skates for hockey video games and clothing petitioner shipped these items directly to corey on petitioner’s federal_income_tax return petitioner reported wages of dollar_figure she also claimed a dependency_exemption deduction for corey and an earned_income_credit respondent disallowed the dependency_exemption because petitioner failed to establish that she was entitled to the exemption respondent further determined that petitioner was not entitled to the earned_income_credit dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each child under the age of who is a dependent of the taxpayer a dependent is defined in sec_152 as an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in order to prevail petitioner must show by competent evidence the total support provided for her son and that she provided more than half of such total support the amount of total support may be reasonably inferred from competent evidence 46_tc_515 however where the amount of total support of a child during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half 56_tc_512 31_tc_1252 although we find petitioner’s testimony credible as to the amount she contributed to corey’s support the record based solely on her contributions is incomplete petitioner was unable to reconstruct the dollar amount of corey’s total support for the year in issue it appears that mr and ms white contributed a significant amount towards corey’s support however we are not able to determine that amount by failing to establish the total amount of support provided to corey from all sources we are unable to conclude that petitioner provided more than one-half of corey’s total support during the year in issue therefore we hold that petitioner is not entitled to a sec_151 dependency_exemption deduction for the tax_year respondent is sustained on this issue brarned income credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a gualifying child a qualifying_child is a son or daughter of the taxpayer who has not attained the age of at the end of the taxable_year and shares the same principal_place_of_abode in the united_states with the taxpayer for more than one-half of the taxable_year corey was a minor at the end of and therefore meets the age requirement of sec_32 however petitioner lived with corey from january through may of then moved into her own apartment because corey resided with her for less than one- half of petitioner fails to meet the time period requirement of sec_32 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
